Citation Nr: 0822760	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a rating in excess of 40 percent for 
residuals of a gunshot wound (GSW) to the right 
shoulder.

2.	Entitlement to a rating in excess of 10 percent for 
right median nerve entrapment at the carpal tunnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2008, a Deputy Vice Chairman of the Board granted the 
veteran's March 2008 motion to advance his case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900 (c) (2007).

The Board notes in passing that, in December 2004, the RO 
granted the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
residuals of a GSW to the right shoulder are manifested 
by a slightly decreased range of motion that affected 
his ability to complete household chores, as he is 
right-handed, and some fatigability after repeated use 
with heavy lifting; his report of burning pain was 
thought mostly associated with non-service-connected 
carpal tunnel syndrome (CTS), rather than his right 
shoulder GSW; a non-tender scar involved the brachialis 
muscle with tissue loss but did not affect arm range of 
motion; and such findings are all consistent with the 
currently assigned 40 percent rating for a severe biceps 
muscle injury, that is the highest schedular rating 
available.

2.	The objective medical evidence of record demonstrates 
that the veteran's service-connected right median nerve 
entrapment at the carpal tunnel is manifested by 
subjective complaints of burning pain with clinical 
findings of mildly decreased sensation in all fingertips 
of the right hand and weakness of the right thumb, 
adduction, and interosseous muscles, with no loss of 
muscle bulk, and no evidence of findings characterized 
by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 40 
percent for residuals of a GSW to the right shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159. 4.73, 
Diagnostic Code (DC) 5305 (2007).

2.	The schedular criteria for a rating in excess of 10 
percent for right media nerve entrapment at the carpal 
tunnel are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, DC 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  The veteran did 
not receive notice of the Court's holding in Dingess, as to 
the assignment of disability ratings and effective dates.  
However, as his claims for increased ratings for his 
residuals of a GSW of the right shoulder, and right median 
nerve entrapment disability, are being denied, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a March 2004 letter, issued prior to the July 2004 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claims under the VCAA and the 
effect of this duty upon him claims.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the March 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's statement 
to a VA orthopedic examiner in July 2005, to the effect that 
he was "unemployed for the past three years and is not 
seeking employment".  It can only be concluded that he does 
not consider his right shoulder condition to have a 
significant effect on his employability, beyond that 
contemplated in the recently awarded TDIU.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the February 2005 statement of the case (SOC) and 
the December 2006 supplemental statement of the case (SSOC) 
set forth the rating criteria applicable to the asbestosis 
disability.  The veteran was accordingly made well aware of 
the requirements for increased ratings for his disabilities 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records reflect that, in May 1945, the 
veteran received multiple wounds of the right arm when a 
bullet went through the stock of his gun and hit him.  His 
wounds were debrided at a field hospital the day of his 
injury, and he was evacuated by air to another medical 
facility.  A surgeon noted that the veteran had several 
scattered open draining wounds on the right arm, averaging 
from 2 to 3 centimeters (cm.) in diameter.  Results of a June 
1945 x-ray of the right shoulder and upper arm showed 
numerous metallic fragments lying in the soft tissues of the 
arm.  In July 1945, the veteran's diagnosis was changed to 
wound fragment of the right shoulder with no disease.  He was 
on convalescent leave for a month and, in August 1945, had no 
complaints, felt well, and was considered fit for duty to 
which he was returned.

When examined for separation in April 1946, the veteran's 
neck and spine were normal and his defects included a shell 
fragment wound in the right shoulder.

Post service, in May 1946, the veteran submitted an initial 
claim for VA benefits.  He underwent VA examination in August 
1946.  These records indicate that the examiner observed 
several residual healed scars on the anteriomedial aspect of 
the upper third of the arm.  All were asymptomatic except for 
one scar that was 1 inch by 1 1/2 inches, that was described as 
slightly depressed and tender.  Results of x-rays of the 
right upper arm revealed evidence of a large number of small, 
scattered areas of  foreign bodies of metallic consistency, 
mostly in the lateral and anterior aspect of the upper arm 
with no bony changes.  There was some evidence of loss of 
soft tissue structure about the mid-third of the upper arm.  
Diagnoses included multiple scars of the right arm that were 
healed; metallic foreign bodies in the right arm; and 
residuals of shell fragment wounds of the right arm, 
manifested by pain.

In an October 1946 rating decision, the RO granted service 
connection for residuals of a GSW to the right arm with 
metallic bodies affecting Muscle Group (MG) V that was 
awarded a 40 percent disability rating under DC 5305.

A September 1950 VA surgical examination report reflects that 
the veteran had scars on the right upper arm, as residuals of 
shell wounds.  Examination revealed no damage in the scars or 
associated conditions since his last examination.  The 
diagnosis was scars of the right upper arm -residuals of 
shell wounds.

A May 1970 VA examination report includes a diagnosis of 
residuals of GSW, no orthopedic disease found.

When examined by VA in June 1978, the veteran complained of 
right shoulder arthritis.  X-rays of the right arm, including 
the shoulder and elbow, taken at the time, showed numerous 
metallic foreign bodies throughout the soft tissues.  No 
active bone disease was observed and the joints were intact.  

A June 1981 VA neurological examination report includes the 
veteran's complaints of constant right shoulder pain with 
episodic numbness in the fingertips of the right hand with 
writing or holding things.  Objectively, there was no muscle 
atrophy or weakness in the right arm, forearm, or hand.  
There was no demonstrable sensory deficit in the hand or arm.  
The examiner reported no evidence of radicular involvement or 
proximal nerve involvement in the right arm.  Numbness 
complaints were considered consistent with a possible carpal 
syndrome.  The diagnosis was right median neuropathy 
consistent with CTS.

A June 1981 VA orthopedic examination report indicates the 
veteran's bicep muscles were of equal girth.  There was full 
range of motion of the right shoulder with no muscle atrophy 
or tenderness.  X-rays showed no facture or dislocation and 
revealed numerous small shrapnel fragments in the shoulder 
and upper aspect of the am.

Results of an electromyogram (EMG) performed by VA in October 
1983 showed evidence of right median nerve entrapment at the 
carpal tunnel.

A July 1989 VA examination report reflects that the veteran's 
right upper arm scar pattern was well healed, nontender, and 
nonadherent with scar neuropathy being present.  

An August 1996 VA examination report indicates that the 
veteran's right upper arm revealed a 6-inch longitudinal scar 
on the medial aspect of the arm with a broad, thickened scar 
that measured about 1-inch in diameter.  There was an 
apparent loss of soft tissue and muscle involving the 
brachialis muscle underneath the scar, but range of motion of 
the right shoulder, elbow, and hand were normal with no 
evidence of neurological deficit.  Questionable post-
traumatic arthritis of the right shoulder was also noted.  

An October 1999 VA examination report indicates that the 
veteran had some obvious deformity and tissue loss of the 
anterior right shoulder where there were 7 small, nontender 
scars that were somewhat thickened and slightly puckered, 
measuring 3 to 1 cm.  No definite foreign bodies were 
palpated.  The right third finger proximal interphalangeal 
joint had limitation and extension to 170 degrees.  All 
fingers, hand, and arm motions were intact.  Strength was 
less than normal in all shoulder motions.  The diagnosis was 
status/post war injury with retained fragments leading to 
deformity and impairment of function of the right upper 
extremity.

In a July 2000 rating decision, the RO granted service 
connection for right median nerve entrapment at the carpal 
tunnel, as secondary to the veteran's service-connected 
disability of the residual GSW of the right upper arm.  The 
right median nerve disability was awarded a separate 10 
percent disability rating under DC 8515.

In February 2004, the RO received the veteran's current claim 
for increased ratings for his service-connected right 
shoulder disabilities.  In conjunction with his claim, VA 
medical records and examination reports, dated from May 1999 
to July 2005, were obtained and associated with the claims 
file.

When seen in the VA outpatient orthopedic surgery clinic in 
January 2004, an examiner noted that the veteran suffered 
from multiple problems of the right hand which most likely 
were long-term sequelae of his old war injury, including CTS, 
trigger finger of the right index finger with flexion 
contracture, and carpal metacarpal joint degenerative joint 
disease.

In May 2004, the veteran, who was 77 years old, underwent a 
VA neurologic examination.  According to the examination 
report, the veteran was examined for right hand pain and 
numbness.  He was noted to have a scar in the anterior part 
of his right shoulder region and smaller scars over his right 
biceps muscles.  Since his injury in service, the veteran 
experienced occasional pain in the right upper extremity with 
occasional numbness in the right hand.  Over the years, these 
symtoms progressively worsened.  The veteran currently 
complained of a bout of burning sensation in his right hand, 
sometimes involving the entire right arm, especially at night 
that woke him up.  

Further, the veteran had a sensation of numbness or 
discomfort "involving all fingers of the right hand, 
especially the index finger".  Both of his hands got numb, 
with all the fingers and no predilection to fingers supplied 
by the median nerve.  The veteran also reported stiffness of 
the joints in the right upper extremity, especially the 
finger joints, particularly in the morning.  His fingers were 
difficult to bend, particularly when doing fine finger 
movements.  It was noted that he was diagnosed with right CTS 
but did not regularly wear a prescribed splint because it 
only occasionally relieved his discomfort.  No weakness of 
the arms was noted.

On examination, neurological abnormalities were limited to 
the right upper extremity.  The veteran had mildly decreased 
sensation in all fingertips of the right hand, but there was 
no loss of muscle bulk.  The muscle bulk in both hands seemed 
to be symmetrical in muscle groups supplied by the median and 
ulnar nerves.  There was no evidence of muscle atrophy or 
fasciculations.  On strength examination, some slight 
weakness of the right thumb adduction and interosseous 
muscles was noted, but no other asymmetry between the left 
and right upper extremities.  Deep tendon reflexes were 
decreased throughout and essentially absent in both upper 
extremities.  

In summary, the VA examiner said that the veteran sustained a 
GSW in the area of the right anterior shoulder and the injury 
may have involved elements of the brachial plexus.  
Therefore, it was possible that his current presentation was 
a combination of several factors that included possible 
injury to the right brachial plexus, independent bilateral 
CTS and degenerative joint disease of the cervical spine and 
fingers of the right hand.  The clinical impression included 
GSW of the right anterior shoulder; CTS on both sides, more 
so on the right by previous EMG examination; pains and 
numbness in the right upper extremity, especially in the 
hand, possibly due to minor causalgia or reflex sympathetic 
dystrophy secondary to possible injury of the right brachial 
plexus on account of the GSW; degenerative disease of the 
cervical spine and finger joints of the right hand, by 
history; and probable peripheral neuropathy of unknown 
etiology in view of absent or decreased deep tendon reflexes.

In July 2005, the veteran underwent a VA orthopedic 
examination performed by the physician who examined him in 
August 1996.  According to the examination report, the 
veteran previously worked as a security guard, was unemployed 
for three years, and was not seeking employment.  The veteran 
said that, over the years, he had some difficulty and pains 
involving his right shoulder and arm.  It was noted that VA 
diagnosed CTS of both wrists by EMG studies that confirmed it 
and that the veteran refused to accept the recommended 
surgical operations for it.  Currently, he continued to 
complain of a burning pain in his arms and wrist.  The 
veteran had a slight discomfort in his right shoulder that 
mostly occurred when he was doing heavy lifting or attempted 
to carry out household tasks.  He had not had any recent 
orthopedic evaluation or x-rays for his shoulder and took 
Tylenol for pain.  

On examination, the veteran's right shoulder revealed a 
slight decrease in range of motion.  He had a very thick scar 
on the anterior aspect of his right shoulder described by the 
VA examiner as a 6-inch, non-surgical scar on the medial 
aspect, with a broad, thickened scar in the axillary area.  
There was an apparent loss of soft tissue and muscle 
underneath the scar involving the brachial is muscle.  There 
was no tenderness in the scar and the loss of tissue of the 
brachial is muscle did not seem to affect his range of arm 
motion.

Further, range of right shoulder motion was slightly reduced 
in forward elevation to 150 degrees, over a normal of 180 
degrees.  Backward elevation was 30 degrees, from 40 degrees; 
abduction was slightly reduced to 120 degrees, from 180 
degrees; Adduction was normal at 30 degrees; internal 
rotation was normal at 40 degrees; and external rotation was 
normal at 90 degrees.  It was noted that the Tinel sign of 
both the veteran's wrists was negative, although EMG studies 
were confirmatory for CTS with median nerve involvement.

The diagnoses included service-connected injuries to the 
veteran's right shoulder that resulted in a delayed wound 
healing with hospitalization and secondary healing of the 
wound.  The veteran had recent complaints of pain involving 
his right arm and both wrists, diagnosed by VA as bilateral 
CTS.  He also had slight decrease in range of motion of his 
right shoulder at the site of his wound injury and complained 
of pain that was relieved by taking Tylenol.  

Further, as to Deluca (a reference to Deluca v. Brown, 8 Vet. 
App. 202 (1995)), see infra, the VA examiner said that the 
veteran's complaints were all service-connected.  The VA 
examiner commented that the problem in the veteran's right 
shoulder revealed a "slightly decreased range of motion of 
the shoulder at present", that interfered with his household 
duties as he was right-handed.  According to the VA examiner, 
the veteran's complaints showed some progression in that he 
had fatigability after multiple requirements of using his 
right arm for lifting heavy items.  

Additionally, the VA examiner said that the veteran also had 
a burning type pain that the VA examiner stated was more 
likely caused by his CTS rather than the after effects of his 
military injuries to his right shoulder.  The VA examiner 
said that the previous diagnoses of bilateral CTS were not 
service-connected and occurred many years after his discharge 
from service.  X-rays of the veteran's right shoulder 
revealed he had some further problems with evidence of a lax 
capsule that probably caused him to have further degeneration 
of his rotator cuff and decreased range of motion, as noted 
above.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a GSW to the 
right shoulder, and right median nerve entrapment at the 
carpal tunnel warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.




A.	Residuals of a GSW of the Right Shoulder

The veteran's service-connected residuals of a GSW of the 
right shoulder are evaluated as 40 percent disabling under DC 
5305 that addresses impairment of MG V, muscle wounds 
involving the bicep muscle.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  The current VA regulations 
relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will not 
be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of § 4.25.  See 38 C.F.R. § 4.55.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. § 
4.56(c). 

The veteran's residuals of the GSW to the right shoulder are 
currently evaluated as "severe", and a corresponding 40 
percent rating is in effect under 38 C.F.R. § 4.73, DC 5305, 
that provides evaluations for disability of Muscle Group V.  
The records indicate that the veteran is right-handed.

DC 5305 pertains to impairment of MG V, muscle wounds 
involving the bicep muscle.  Under this rating code, 0, 10, 
30, and 40 percent ratings are assigned, depending on whether 
the muscle injury to the dominant side is slight, moderate, 
moderately-severe, or severe, respectively.  See 38 C.F.R. § 
4.73, DC 5305.  As noted, the veteran currently receives a 40 
percent rating, the highest evaluation available for a severe 
bicep muscle injury.

Under 38 C.F.R. § 4.56, the type of injury associated with a 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  A history consistent 
with this type of injury would include service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.

Objective findings of a severe disability would include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

A severe injury would also show X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; induration or atrophy of an entire 
muscle following simple piercing by a projectile.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. at 202, held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board further notes that disabilities of the shoulder and 
arm are rated under DCs 5200 through 5203; DC 5200 rates 
ankylosis of the scapulohumeral joint.  See 38 C.F.R. § 
4.71a, DCs 5201-5203 (2007).  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).  Lifting the arm 
to shoulder level is lifting it to 90 degrees.  Id.  The 
Board further notes that, under the laws administered by VA, 
a distinction is made between major (dominant) and minor 
upper extremities for rating purposes.  In the present 
matter, the veteran's right shoulder is considered the major 
upper extremity.

Under 38 C.F.R. § 4.71, Plate I (2007), the standard range of 
motion for the elbow is extension from 0 to 145 degrees.

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2007).  When 
there is limitation of motion midway between the side and 
shoulder level (between 45 and 90 degrees) a 30 percent 
rating is warranted for major arm limitation of motion.  Id.  
The next highest evaluation for major arm limitation of 
motion, the maximum 40 percent rating, is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
Id.

Under DC 5202, impairment of the humerus, with recurrent 
dislocation of the major or minor shoulder at the 
scapulohumeral joint, is assigned a 20 percent evaluation 
with infrequent episodes of dislocation and guarding of 
movement only at shoulder level.  38 C.F.R. § 4.71a, DC 5202 
(2007).  A 30 percent evaluation is assigned with frequent 
episodes and guarding of all arm movements, if the major arm 
is affected.  Id.  This diagnostic code further provides a 50 
percent evaluation for fibrous union of the major humerus, a 
60 percent evaluation for nonunion (false flail joint) of the 
major humerus, and an 80 percent evaluation for loss of the 
head of the major humerus (flail shoulder).  Id.

Under DC 5203, for impairment of the clavicle or scapula in 
the minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation. 
38 C.F.R. § 4.71a, DC 5203.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  38 C.F.R. § 4.71a, DC 
5203 (2007).  Nonunion of the clavicle or scapula with loose 
movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent 
evaluation.  Id.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Id. 

Upon review of the probative and objective medical evidence, 
the Board is of the opinion that a rating in excess of 40 
percent for the veteran's residuals of a GSW of the right 
shoulder is not warranted.  The currently assigned 40 percent 
rating for the veteran's severe muscle biceps injury has been 
in effect since 1946.  The rating contemplates the veteran's 
complaints of pain and weakness.  It also contemplates his 
slight decrease in range of motion of the right shoulder and 
complaints of pain that the 2005 VA orthopedic examiner 
associated with the radiologic evidence of a lax capsule that 
caused further degeneration of the veteran's rotator cuff.  
However, this examiner associated the veteran's complaints of 
burning pain with non-service-connected CTS.  

Although, in the January 2004 VA outpatient record, an 
examiner said that the veteran suffered from multiple 
problems of the right hand that were "most likely" long 
term sequelae of his old war injury, the July 2005 VA 
examiner was far more precise in his findings and diagnosis.  
This orthopedic examiner, who previously examined the veteran 
in August 1996, specifically delineated the veteran's 
orthopedic diagnoses, and distinguished those related to the 
service-connected GSW residuals, from non-service-connected 
disorders.  Thus, the Board considers the July 2005 VA 
orthopedic examiner's opinion more probative than that 
included in the January 2004 outpatient record.

Further, while the July 2005 VA examiner said that the 
veteran's complaints showed some progression in that he had 
fatigability after multiple requirements using his right arm 
for heavy lifting, such findings are also contemplated in the 
currently assigned 40 percent rating for a severe biceps 
muscle injury.  Moreover, with regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's residuals of a GSW of the right shoulder 
are contemplated in the currently assigned 40 percent rating.  
There is no indication that pain, due to disability of the 
left knee, causes functional loss greater than that 
contemplated by the 40 percent evaluation now assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Nor is a separate rating warranted for the residual right 
shoulder scars that are all described as nontender.  See 
38 C.F.R. § 4.118, DC 7802-7805 (2007).  In July 2005, the VA 
examiner noted that the veteran had a very thick scar on the 
anterior aspect of his right shoulder that was a 6-inch non 
surgical scar on the medial aspect of his arm with a broad, 
thickened scar in the axillary area.  There was an apparent 
loss of soft tissue and muscle underneath the scar that 
involved the brachialis muscle.  However, there was no 
tenderness in the scar and the loss of tissue of the brachial 
is muscle did not seem to affect the veteran's range of 
motion of his arm.    Such findings are already contemplated 
in the currently assigned 40 percent rating for severe injury 
under DC 5303.  As such, a separate compensable rating for a 
scar is not warranted.

B. Above 10 Percent for Right Median Nerve Entrapment at the 
Carpal Tunnel

The veteran's right upper extremity nerve disability is 
evaluated as 10 percent disabling under DC 8515.  

Under DC 8515, for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  38 C.F.R. § 4.124a, DC 8515.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with trophic 
disturbances warrants a 70 percent evaluation.  Id.

DC 8514 addresses paralysis of the musculospiral nerve 
(radial nerve), and DC 8516 addresses paralysis of the ulnar 
nerve.  38 C.F.R. § 4.124a, DC 8514, 8516 (2007).  However, 
there is no clinical evidence of ulnar or radial nerve 
involvement on which to base a rating in excess of the 
currently assigned 10 percent.

Here the probative and competent medical evidence of record 
indicates that the veteran's right upper extremity 
neurological disability is characterized by a slight loss of 
sensation in the fingertips of the right hand and weakness in 
the right thumb adduction.  In May 2004, the VA examiner 
reported findings of mildly decreased sensation in the right 
hand fingertips with no loss of muscle bulk.  There was also 
slight weakness in the right thumb adduction and slight 
weakness of the interosseous muscles.  No other strength 
asymmetry was found between the left and right upper 
extremities.  Deep tendon reflexes were decreased throughout 
and essentially absent in both upper extremities.  That 
neurologist's impression included pains and numbness in the 
right upper extremity, especially in the hand, possibly due 
to minor causalgia or reflex sympathetic dystrophy, secondary 
to possible injury of the right brachial plexus on account of 
the GSW.  Probable peripheral neuropathy of unknown etiology 
was also diagnosed in light of the veteran's absent or 
decreased deep tendon reflexes. 

However, nothing in the May 2004 VA neurologic examination 
report, or in the July 2005 VA orthopedic examination report, 
can be construed to even approximate moderate incomplete 
paralysis.  During the May 2004 VA neurological examination, 
only mildly decreased sensation of the right hand and slight 
weakness of the right thumb adduction and interosseous 
muscles were noted, but there was no evidence of muscle 
atrophy or fasciculations.  Decreased or absent deep tendon 
reflexes were associated with probable peripheral neuropathy 
of unknown etiology.  Accordingly, a disability rating in 
excess of 10 percent is not warranted for the veteran's right 
median nerve disability.

In sum, as the preponderance of the objective medical 
evidence of record is against the veteran's claim for ratings 
in excess of 40 percent and 10 percent, for his residuals of 
a GSW of the right shoulder and right median nerve 
involvement, respectively, the claim must be denied.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected residuals of a GSW 
of the right shoulder, or right median nerve disability.  In 
addition, the veteran told the VA examiner in July 2005 that 
he was employed until three years ago and was not seeking 
employment, and there is no objective evidence revealing that 
his condition caused marked interference with employment, 
e.g., employers' statements or sick leave records, beyond 
that already contemplated by the schedular rating criteria.  
To the extent that the veteran's residuals of a GSW to the 
right shoulder, and right median nerve disability, affected 
his ability to work, that is represented in the TDIU granted 
by the RO in December 2004.

Consequently, while the veteran's right shoulder and hand 
disabilities may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 40 schedular rating under 38 C.F.R. § 
4.73, DC 5305, and the 10 percent rating under 38 C.F.R. 
§ 4.124a, DC 8518, adequately address, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected residuals of 
a GSW to the right shoulder, and right median nerve 
disability.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A rating in excess of 40 percent for residuals of a GSW to 
the right shoulder is denied.

A rating in excess of 10 percent for right medial nerve 
entrapment at the carpal tunnel is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


